DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant Office Action is in response to communication filed on 5/6/2022.
Claims 1-28 are pending. Claims 1, 16, 23 and 28 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/2022, 3/8/2022 was filed before the mailing date of the Notice of Allowance and the requirement for the §1.97(e) statement OR the fee set forth in 37 CRF §1.17(p) has been met.  The submission is in compliance with the provisions of 37 CFR 1.97(c).  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Statement of Reasons for Allowance
Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention distinguishes over the prior art of record in that the closest prior art of record, Ng et al (US 2006/0133298), discloses a link state protocol such as an interior gateway protocol (IGP) having link state advertisements or link state packets (LSA/LSPs) sent only to network nodes that have expressed interest in them, rather than always flooding them.
Regarding claims 1, 16, 23 and 28, however, Ng does not teach the presently claimed invention of computing a flooding topology by a leader node in a network that is used for transmitting or flooding link state messages, wherein the computed flooding topology is then distributed or shared by the leader node to one or more other nodes in the network to prompt the one or more other nodes to transmit the link sate messages.  Therefore, Ng does not alone or in combination disclose the claimed flooding topology in the context of the limitations of: 
receive a flooding topology from a leader node in the network;
store the flooding topology; and transmit link state messages on the flooding topology.
Upon further consideration, a pertinent art, Ozaki (US 2007/0223368), is found after an update search.  The pertinent art made of record and not relied upon discloses (see Ozaki, fig 4, fig. 5 & par 50-52): “…process 1 involves tree information managing unit 10 distributing the tree information of the node to other nodes (S20), and receiving tree information from other nodes (S21). If the received tree information needs to be forwarded (S22), tree information managing unit 10 also forwards this tree information to other nodes (S23). When it has thereby been possible to acquire tree information for all nodes (S24), link-sharing nodes are extracted by link-sharing node extracting unit 11 (S25). Link-sharing nodes are defined in the following description. Note that step S20 may also include processing to ascertain a tree structure that includes the node by ascertaining the link state of the node and computing tree information that includes the node, and forward the computed tree information to other nodes …”  However, Ozaki’s tree information being distributed is not the claimed flooding topology because Ozaki does not teach that the receiving node of the tree information is prompted to transmit link state message according to the tree information.  Hence Ozaki does not alone or in combination disclose transmitting link state messages based on the received and stored flooding topology from a leader node in the network, thus Ozaki does not obviously disclose receiving the claimed flooding topology which is computed by the leader node in the network as in the context of the above discussed limitation.
These limitations, in combination with the remaining claimed limitations, are not taught, suggested nor rendered obvious by the prior art of record.
Regarding dependent claims, the claims are allowable since they are depended upon allowed base claims as set forth above.
Additionally, the arguments presented by applicant on 5/6/2022 help to distinguish the present invention over the prior art of record. Therefore, for the reasons discussed, claims 1-28 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ozaki (US 2007/0223368, see discussion above).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619